Title: From George Washington to Major General William Heath, 22 September 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Fredericksburg 22d Sepr 1778.
          
          I have your favr of the 14th instant. Whatever may be the future intentions of the enemy, it is evident that they have lain aside all designs against Boston for the present: Lord Howe having returned to the Hook with his Fleet, and the Troops under Genl Gray have come down the sound again, and have landed at White Stone upon Long Island. I shall keep the best possible watch upon their motions, and if, upon their next move, I have the least reason to beleive that they 
            
            
            
            yet mean to operate to the Eastward, I shall order Genl Gates to move forward with five Brigades which are advanced to Danbury. While they remain collected at and near New York, prudence forbids quitting a position which secures and covers the posts in the Highlands, by the preservation of which we ensure our communication with the middle and southern Colonies on which we depend totally for Bread.
          I have every now and then mentioned the inexpediency of keeping any superfluous public Stores in the Town of Boston. Now the enemy have so much greater an inducement to make an attempt upon that post, the necessity of removing them becomes more urgent. I shall give you the earliest intelligence of the movements of the enemy, that if towards you, you may make the best disposition to receive them, untill the Continental Troops can get up.
          Major Nicholas is appointed by the Board of War to superintend the transportation of Cloathing from Boston to Springfeild and Harford, you will therefore be pleased to inform him what steps you have taken in consequence of my letter of the 14th instant, and give him every assistance which he may need to carry the Business speedily into execution.
          I am pleased to hear, by a letter from Genl Greene of the 16th that the affray mentioned in yours of the 10th has terminated in such a manner as to convince the French Gentlemen that no public harm or insult was intended by the people of the town of Boston. All possible means should now be taken to cultivate harmony between the people and seamen, who will not be so easily reconciled as their Officers, not having so much sense to direct them. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
        